
	

114 HR 1234 IH: Medical Freedom Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1234
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mr. Tom Price of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To restore to States the freedom and flexibility to regulate health insurance markets, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Medical Freedom Act of 2015. 2.Restoring to States the freedom and flexibility to regulate health insurance markets (a)Elimination of PPACA restrictions on the insurance marketAny provision of the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) amending title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.), or amending the Internal Revenue Code of 1986 or the Employee Retirement Income Security Act of 1974 in order to incorporate or apply such an amendment to such title XXVII, is repealed and the provisions of law amended by such provisions of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 are restored or revived as if such Acts had not been enacted.
 (b)HSAs and FSAsAny provision of, or amendment made by, the Patient Protection and Affordable Care Act (Public Law 111–148) or the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) applying a requirement or restriction on a health savings account (within the meaning of section 223(d) of the Internal Revenue Code of 1986) or a health flexible spending arrangement (within the meaning of section 106(c) of the Internal Revenue Code of 1986) is repealed and the provisions of law amended by such provisions of the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 are restored or revived as if such Acts had not been enacted.
			(c)Expanded Health Plan Selection
 (1)In generalSection 1301(a)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a)(1)) is amended by striking a health plan that and all that follows through the period at the end and inserting any health plan (as defined in subsection (b))..
 (2)Direct primary care medical home plansSection 1301(a)(3) of such Act (42 U.S.C. 18021(a)(3)) is amended by striking medical home plan that meets criteria and all that follows through the period at the end and inserting medical home plan. . (3)Stand-alone dental benefitsSection 1311(d)(2)(B)(ii) of such Act (42 U.S.C. 18031(d)(2)(B)(ii)) is amended by striking health plan) if the plan and all that follows through the period at the end and inserting health plan). .
 (4)Conforming amendmentsThe following provisions of the Patient Protection and Affordable Care Act (Public Law 111–148) shall have no force or effect after the date of the enactment of this Act:
 (A)Section 1301(b)(1)(B) of such Act (42 U.S.C. 18021(b)(1)(B)). (B)Paragraphs (1), (2), and (6) of section 1311(c) of such Act (42 U.S.C. 18031(c)).
 (C)Section 1311(d)(4)(A) of such Act (42 U.S.C. 18031(d)(4)(A)). (D)Section 1311(e) of such Act (42 U.S.C. 18031(e)).
 (E)Section 1311(j) of such Act (42 U.S.C. 18031(j)). (F)Subparagraphs (B) and (D) of section 1321(a)(1) of such Act (42 U.S.C. 18041(a)(1)).
					
